


Exhibit 10.44

 

DEFERRED COMPENSATION AGREEMENT

 

BETWEEN

 

COMBINED INSURANCE COMPANY OF AMERICA

 

AND

 

RICHARD M. RAVIN

 

This Deferred Compensation Agreement (Agreement) entered into this 29th day of
December, 1981 by and between Combined Insurance Company of America, an Illinois
insurance corporation located at 707 Skokie Blvd., Northbrook, Illinois
(Combined), and Richard M. Ravin , who is employed by Combined as Vice-President
Divisional Manager, New Diamond Division of Combined, residing at 3136 Hemlock
Lane, Northbrook, Illinois  60062 (Employee),

 

WITNESSETH:

 

WHEREAS, the Employee desires to defer any bonus(es) he may become eligible for
during the year 1982 (other than Combined’s Christmas bonus), and

 

WHEREAS, Combined is agreeable to such deferral.

 

NOW THEREFORE, in consideration of the Employee’s future services for Combined
and other good and valuable consideration, Combined and the Employee do hereby
agree as follows;

 

1.    Amount Deferred. Subject to the limitation hereinafter set forth in this
paragraph, the Employee hereby agrees to defer receiving from Combined any
bonus(es) (other than Combined’s usual Christmas bonus) in the amount of $2,000
or more which may become payable to the Employee during the period from the date
of this agreement to December 31, 1982 (Accumulation Period).  The amount
deferred hereunder shall not exceed 20% of the Employee’s aggregate compensation
paid to him on December 31, 1982 or $30,000, whichever limitation is reached
first. In the event that the Employee becomes entitled to receive a bonus(es) in
excess of such limitation, Combined shall release for payment to the Employee
the excess portion of such bonus(es). The amount deferred under this Agreement,
is hereinafter referred to as the “proceeds”.

 

2.    Interest.

 

a.    During the Accumulation Period.   As of December 31, 1982, interest shall
be credited with respect to the amount deferred under this Agreement for the
number of full calendar months remaining in the Accumulation Period after the
date(s) on which the bonus(es) become payable at the annual rate as determined
by averaging the one year Treasury bill yield as published monthly by the
Federal Reserve Bank of St. Louis such months comprising the Accumulation
Period.

 

b.   After the Accumulation Period.   Commencing on January 1, 1983, the
proceeds of this Agreement shall bear interest compounded semi-annually at an
annual rate determined as of July 1st and January 1st of each year by averaging
the one year Treasury bill yield as published monthly by the Federal Reserve
Bank of St. Louis for the last 6 months immediately prior thereto.

 

--------------------------------------------------------------------------------


 

3.     Payment of Proceeds.  The proceeds payable to the Employee personally
shall be paid in a lump sum.

 

The date of payment of the proceeds shall be the first to occur of the
following:

 

a.    January 1, 1986; (or upon termination of employment with Combined if
later;) or

 

b.    30 days following the death of the Employee.

 

Notwithstanding anything herein contained to the contrary, the Executive
Committee of the Board of Directors of Combined shall have the right in its sole
discretion to alter the manner of payment or accelerate the date of payment.

 

4.   Beneficiary. The proceeds of this Agreement payable on the death of the
Employee or unpaid at the death of the Employee shall be paid in a lump sum to
the beneficiary designated in writing by the Employee, provided such designation
has been filed with Combined prior to the death of the Employee.  If no
beneficiary is so designated, payment will be made to the employee’s estate. The
Employee may change the designated beneficiary of this Agreement by filing with
Combined notice of such change.

 

5.    Miscellaneous.

 

a.                    Nothing contained in this Agreement shall be construed as
conferring upon the Employee the right to continue in the employ of Combined as
an executiveor in any other capacity.

 

b.                   The proceeds of this Agreement are to be paid from general
corporate funds.

 

c.                    The right to receive payment hereunder is personal,
nonassignable andnontrans ferrable.

 

d.                   This Agreement shall be construed in accordance with and
governed by the laws of the State of Illinois.

 

IN WITNESS WHEREOF, the parties on the date first above written have executed
this Agreement.

 

COMBINED INSURANCE COMPANY OF AMERICA

 

ATTEST:

 

 

 

 

By

/s/ illegible

 

 

 

 

 

 

 

/s/Betsy Morgan

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

By

/s/ Richard M. Ravin

 

 

Richard M. Ravin

 

--------------------------------------------------------------------------------
